Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-28 have been added. Claims 6, 11-14, 18-20, and 22 have been canceled. Claims 1-5, 7-10, 13-17, 21, and 23-28 are pending. Claims 1-5, 7-10, 13-17, 21, and 23-28 have been examined. Claims 1-5, 7-10, 13-17, 21, and 23-28 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Trevor Grove, Reg. No. 58586, on 7/7/2021.

Claim 22 is canceled.

Claims 1, 8, and 15 are amended as following:
1. (Currently amended) A method comprising:
placing a downhole acquisition tool in a wellbore in a geological formation, wherein the wellbore or the geological formation, or both, contain a reservoir fluid;
performing downhole fluid analysis using the downhole acquisition tool in the wellbore to determine at least one measurement associated with the reservoir fluid; and using a processor to:

simulate a diffusion process that charges the reservoir fluid with gas using a diffusion model that takes into account the at least one estimated fluid property to generate a composition path, wherein the composition path comprises a fluid density variation with depth having a density inversion based on the initial asphaltene concentration, and wherein generating the composition path comprises calculating a binodal curve and a spinodal curve, using a binary interaction parameter approximated from an aromatic saturated hydrocarbon mixture;
estimate one or more phase envelopes based at least in part on the at least one fluid property;
compare the one or more phase envelopes with the composition path; and
output a visualization on a single plot that identifies potential areas of asphaltene instability between the binodal curve and the spinodal curve, and generating a phase diagram comprising at least three phases that identifies the potential areas of asphaltene instability based on the binodal curve and the spinodal curve, wherein the phase diagram includes a liquid-liquid equilibrium region, a vapor-liquid equilibrium region, and a vapor-liquid-liquid equilibrium region.

8. (Currently amended) One or more tangible, non-transitory, machine-readable media comprising instructions to:
receive at least one measurement representative of a portion of a reservoir fluid as analyzed by a data acquisition tool disposed in a wellbore in a geological formation within a hydrocarbon reservoir;

simulate a diffusion process that charges the reservoir fluid with gas by executing a diffusion model that takes into account the at least one estimated fluid property to generate a composition path, wherein the composition path comprises a fluid density variation with depth having a density inversion based on the initial asphaltene concentration, and wherein generating the composition path comprises calculating a binodal curve and a spinodal curve using a binary interaction parameter approximated from an aromatic saturated hydrocarbon mixture;
estimate one or more phase envelopes based at least in part on the at least one fluid property;
compare the one or more phase envelopes with the composition path; and
output a visualization on a single plot that identifies potential areas of asphaltene instability between the binodal curve and spinodal curve, wherein the single plot is a ternary diagram of a ternary mixture comprising gas, maltene, and asphaltene.

15. (Currently amended) A system, comprising:
a downhole acquisition tool housing comprising a plurality of sensors configured to measure at least one fluid property of a reservoir fluid within a geological formation of a hydrocarbon reservoir; and
a data processing system configured to predict areas of potential asphaltene instability from a visualization that depends at least in part on an instability analysis associated with the at least one measured fluid property, wherein the data processing system comprises one or more tangible, non-transitory, machine-readable media comprising instructions to:

simulate a diffusion process that charges the reservoir fluid with gas using a diffusion model that takes into account the at least one estimated fluid property to generate a composition path, wherein the composition path comprises a fluid density variation with depth having a density inversion based on the initial asphaltene concentration, and wherein generating the composition path comprises calculating a binodal curve and a spinodal curve using a binary interaction parameter approximated from an aromatic saturated hydrocarbon mixture, wherein the binary interaction parameter is in a range of from -0.03 to 0.015;
estimate one or more phase envelopes based at least in part on the at least one fluid property;
compare the one or more phase envelopes with the composition path; and 
output a visualization on a single plot that identifies potential areas of asphaltene instability between the binodal curve and spinodal curve.

Allowable Subject Matter
Claims are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, Zuo, Mullins, Darwish, Painter either alone or in combination do not teach:
generating a phase diagram comprising at least three phases that identifies the potential areas of asphaltene instability based on the binodal curve and the spinodal curve, wherein 
in combination with other limitations as recited in the claim.

As per claim 8, Zuo, Mullins, Darwish, Painter either alone or in combination do not teach:
output a visualization on a single plot that identifies potential areas of asphaltene instability between the binodal curve and spinodal curve, wherein the single plot is a ternary diagram of a ternary mixture comprising gas, maltene, and asphaltene;
in combination with other limitations as recited in the claim.

As per claim 15, Zuo, Mullins, Darwish, Painter either alone or in combination do not teach:
generating the composition path comprises calculating a binodal curve and a spinodal curve using a binary interaction parameter approximated from an aromatic saturated hydrocarbon mixture, wherein the binary interaction parameter is in a range of from -0.03 to 0.015;
in combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129